DETAILED ACTION
	Claims 1-2, 5-12, 14, 16-18, 33-35, 37, 81 and 110 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III and the species melanoma in the reply filed on 8/26/2022 is acknowledged.

Claims 5, 6, 9-12, 37, 81 and 110 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/26/2022.

Claims 1, 2, 7-8, 14, 16-18, 33-35 are examined herein as they read on the elected subject matter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 7-8, 14, 16-18, 33-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO2018144327 (hereafter “Bertozzi”, of record).
Bertozzi teaches a method of treating a cancer in a patient comprising administering to the patient a therapeutically effective amount of an inhibitor of NGLY1 (e.g., see paragraph [0008], abstract, claim 1, etc.).
Bertozzi teaches that the cancer can be melanoma, which is associated with dysregulation (upregulation) of NGLY1 (e.g., see [0011]).
Bertozzi teaches that the inhibitor if a small molecule (e.g., see [0035], [00124], claims 11-16, etc.).
Bertozzi teaches that the patient/subject can a mammal, including a human, being assessed for treatment and /or being treated and encompasses individuals having cancer (see [0047]-[0048]).

Bertozzi teaches that the method of treatment can include a second cancer therapy, including surgery radiation therapy or chemotherapy (e.g., see abstract, [0008], [0076], etc.).
Bertozzi teaches that single of multiple administrations of the compositions may be administered depending on the dosage and frequency as required and tolerated by the patient (e.g., see [00118]).
Therefore, Bertozzi anticipates the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/            Primary Examiner, Art Unit 1635